DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 1, 18 and 19 have been canceled in the response received 29 December 2020. 
Claims 5, 9-10 and 16 have been amended in the response received 29 December 2020.
Therefore, claims 2-17 and 20 are pending and have been examined. 
Claims 2-17 and 20 are allowed. 

Reasons for Allowance 
	The following is an Examiner’s statement of reasons for allowance: 

Eligibility Considerations
	The amended claims recite eligible subject matter. Specifically, the claims now recite language that is allowable under 101 analysis. As amended, the claims do more than apply the abstract idea using a generic computer because the recited additional elements apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  For example, claims 10 and 20 recite: wherein the training, by using the training dataset, the machine learning model comprises: randomly initializing the embeddings for each respective user component and each respective product component, randomly initializing weights of the regression model, and updating, using stochastic gradient descent and backpropagation, the embeddings for each respective user component and each respective product component and the weights of the regression model based on backpropagation. The claimed features of the machine learning model comprising of randomly initializing embeddings and randomly initializing the weights of the regression model, and the use of the stochastic gradient decent and backpropagation, do more than apply the judicial exception and use the judicial exception in a meaningful way that is beyond generally linking.  Therefore, the claim recites eligible subject matter because the claim recites features that would integrate the judicial exception into a practical application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625